DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/5/2021 has been entered.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Richard LaCava on 4/19/2021. Claims 1 and 7 have been amended as follows: 

Claim 1.  (Currently amended) An antibacterial material comprising:
a plurality of piezoelectric bodies arranged so as to generate electric charges when an external force of bending, stretching, and/or heating is applied to the plurality of piezoelectric bodies, the electric charges being sufficient to inhibit growth of bacteria,
wherein the plurality of piezoelectric bodies include a first yarn constructed to generate a positive electric charge when the
wherein the antibacterial material does not include conductive yarns that are configured for connection to a detection circuit.

a mass containing a piezoelectric body, the piezoelectric body generating an electric charge when an external force of bending, stretching, and/or heating is applied to the piezoelectric body, the electric charge being sufficient to inhibit growth of bacteria,
wherein the piezoelectric body includes a first yarn constructed to generate a positive electric charge when the
wherein the antibacterial material does not include conductive yarns that are configured for connection to a detection circuit.

Allowable Subject Matter
Claims 1-3, 5-7, 10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest the claimed antibacterial material structure and materials. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789